Citation Nr: 1018072	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had military service with the Army National 
Guard from June 1967 to September 1971, with periods of 
active duty for training (ACDUTRA) from September 1967 to 
January 1968, and in August 1968, August 1969, July and 
August 1970, and July and August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2005 and June 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The Board affirmed the RO's denial of the appellant's claims 
in an August 2007 decision.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In January 2009, the appellant and the Secretary of VA (the 
parties) filed a Joint Motion for Remand (Joint Motion), 
which the Court granted in an Order issued the same month.  
The Joint Motion moved for the Court to vacate and remand the 
August 2007 Board decision as the parties concluded that a 
new VA examination was necessary in order to determine the 
etiology of the appellant's diabetes mellitus.  Additionally, 
as the parties concluded that the remaining issues of 
entitlement to service connection for coronary artery disease 
and hypertension and entitlement to a TDIU were inextricably 
intertwined with the appellant's claim of entitlement to 
service connection for diabetes mellitus, such claims were 
also to be remanded.  

In an August 2006 statement, the appellant requested a Board 
hearing at the RO.  In April 2007, the Board remanded this 
case to the RO to in order afford the appellant his requested 
hearing.  However, he withdrew his hearing request in a May 
2007 written statement.

In June 2009, the Board remanded this matter for additional 
development and adjudication.  The case has now been returned 
to the Board for further review.


FINDINGS OF FACT

1.  Diabetes mellitus did not begin during ACDUTRA, 
permanently increase in severity beyond the natural 
progression of such disease during ACDUTRA, or is otherwise 
related to ACDUTRA.

2.  Coronary artery disease was first manifested many years 
after ACDUTRA, and the evidence does not show a nexus between 
such current disability and the appellant's ACDUTRA, any 
incident thereof, or a service-connected disability.

3.  Hypertension was first manifested many years after 
ACDUTRA, and the evidence does not show a nexus between such 
current disability and the appellant's ACDUTRA, any incident 
thereof, or a service-connected disability.

4.  The appellant is not currently service-connected for any 
disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
ACDUTRA,.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Coronary artery disease was not incurred in or aggravated 
by ACDUTRA, and is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006), (2009).

3.  Hypertension was not incurred in or aggravated by 
ACDUTRA, and is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006), (2009).

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in July 2004 and April 2006, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate the claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   Such letters also informed him of his and 
VA's respective responsibilities in obtaining such evidence 
and information.  The appellant was further provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and the cumulative information and evidence 
previously provided to VA, or obtained by VA on his behalf.  

While the April 2006 letter was issued after the initial 
February 2005 rating decision denying the appellant's service 
connection claims, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the April 2006 letter was issued, the 
appellant's claims were readjudicated in the August 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims files consists of some of the appellant's service 
records, post-service treatment records and reports, VA 
examinations, and written statements submitted by the 
appellant and his representative in support of the claims.  
The Board also notes that these matters have been remanded on 
two occasions for additional development.  In this regard, 
the Board finds that the AOJ substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

The Board notes that the appellant's service treatment 
records could not be obtained from the National Personnel 
Records Center (NPRC).  Partial records were obtained from 
the Army National Guard and from the appellant.  In January 
2005, RO officials certified that all efforts to obtain 
additional service medical records from the National 
Personnel Records Center and the Army National Guard had been 
exhausted, and that further efforts to obtain such records 
would be futile.  In February 2005, the appellant's attorney 
stated that the appellant had submitted all available records 
that he had in his possession, and that he had no additional 
records to submit.  In a May 2006 statement, the appellant 
stated that he had previously submitted all information 
regarding all of his claims.  In cases such as this, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus and cardiovascular-renal disease, 
to include hypertension, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"[i]t is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, as explained more fully below, the appellant's 
claims are premised on an alleged injury occurring during his 
National Guard service, specifically a period of ACDUTRA in 
July 1971.  

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service (e.g., a period of active duty in the 
Army) does not obviate the need to establish that the 
claimant is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training. 38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a). 

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes." 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term INACDUTRA is 
defined, in part, as duty, other than full-time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law. 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

In this regard, the Board notes that certain evidentiary 
presumptions--such as the presumption of sound condition at 
entrance to service, the presumption of aggravation during 
service of preexisting diseases or injuries which undergo an 
increase in severity during service, and the presumption of 
service incurrence for certain diseases which manifest 
themselves to a degree of disability of 10 percent or more 
within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities. 38 U.S.C.A. § 
1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim"). 

With respect to the claim for service connection for diabetes 
mellitus, the available service treatment records are 
completely negative for complaints, findings, or diagnoses of 
any such disorder prior to July 1971.  The urine was negative 
for sugar on June 1967 examination for enlistment into the 
National Guard and on examination of January 1968.  The first 
evidence of diabetes mellitus was that noted by the 
appellant's private physician, R. Smith, M.D., just prior to 
entry into ACDUTRA in July 1971, when a history of mouth 
dryness and a 40-pound weight loss over the past year was 
noted, and the doctor felt that it was very likely that he 
had diabetes mellitus.  Juvenile onset diabetes mellitus was 
subsequently diagnosed during military hospitalization during 
ACDUTRA in July and August 1971.  A gradual increase in 
lethargy, increasing polydipsia and polyuria, and a 30-pound 
weight loss over the past several months was noted.  During 
his hospital course, the appellant was treated with insulin 
and his blood sugar was controlled, and he was released to 
duty.  

On December 2004 examination, a VA physician reviewed the 
appellant's claims folder, military medical records, and 
post-service medical history, and after current examination 
opined that is was not as likely as not that service-incurred 
stress resulted in his diabetes mellitus.  In reaching this 
conclusion, the examiner stated that he also reviewed medical 
literature that did not support a causal relationship between 
stress and diabetes mellitus; rather, the most common causes 
of diabetes mellitus were usually genetic in origin, and 
these had to do with diet and hereditary factors.

The appellant's claims file also contains a medical report 
dated in February 2005 from the appellant's private physician 
that noted the appellant's history of discharge from National 
Guard service in 1971 secondary to the onset of diabetes 
mellitus, and opined that it was at least as likely as not 
that his diabetes mellitus was aggravated by his National 
Guard service.  

The appellant has also submitted statements dated in March 
2005 from 11 persons who stated that they knew that he was 
being treated for diabetes mellitus during his military 
service.  

In July 2009, the appellant was afforded an additional VA 
examination in connection with his claim.  The examiner noted 
that the appellant had been hospitalized at Fort Carson in 
1971 for diabetes mellitus.  The examiner afforded the 
appellant a thorough examination and diagnosed him with type 
II diabetes mellitus.  Regarding the etiology of the 
condition, the examiner quoted two pages of medical 
literature regarding the causes of diabetes.  Regarding the 
appellant specifically, the examiner stated that it would be 
extremely difficult to determine the exact etiology of his 
diabetes and instead pointed to the general medical 
literature.  Regarding whether the appellant's diabetes 
mellitus was present prior to the 1971 time frame, 
specifically July, the examiner stated that "it appears very 
likely."  He stated that this was because the appellant's 
diabetes was found as soon as he entered service in July 
1971, and documentation from his physician in August 1971 
states that there was a 40-pound weight loss prior to going 
to Camp Carson.  The physician also mentioned polyphagia and 
polydipsia.  The examiner reported that these are all signs 
of typical type 2 diabetes.  He then opined that "it is very 
likely that the diabetes was present prior to service in July 
1971."  

With respect to aggravation, the examiner noted that the 
appellant was hospitalized shortly after entrance, and was 
treated and discharged very quickly.  Other than notations 
from the hospitalization, there were no other entries to 
review.  Based on this, the examiner stated that "one cannot 
say whether the diabetes was permanently aggravated by 
service, because he was treated and discharged so quickly."  

In December 2009, the Board requested an expert medical 
opinion with respect to the etiology of the appellant's 
diabetes mellitus.  An opinion was provided in January 2010.  
The Board requested opinions with respect to the following 
questions:  

(i)	Did diabetes mellitus preexist the 
appellant's entry into ACDUTRA in September 1967, 
August 1968, July 1970, and/or July 1971?  

The medical expert responded by stating that 
"[t]he patient was diagnosed with diabetes 
mellitus on July 24, 1971 and gave a history of a 
40 pound weight loss during the prior year.  
Although the diagnosis was after he began ACDUTRA 
on July 23, 1971, his complaints were recorded in 
a letter dated July 22, 1971 and the 40 pound 
weight loss suggests his diabetes had been 
present and symptomatic for several weeks prior 
to July 24, 1971.  There is no evidence of 
diabetes prior to ACDUTRA in 1967, 1968, 1969, or 
1970."

(ii)	For any period of ACDUTRA where diabetes 
mellitus has been found to have preexisted 
service entrance, did the appellant's preexisting 
diabetes mellitus undergo an increase in the 
underlying pathology during service, i.e., was 
aggravated during service, to include whether 
diabetes mellitus was aggravated by his in-
service stress?

The medical expert responded by stating that 
"[t]his patient was diagnosed with juvenile 
onset diabetes, now called type 1 diabetes.  This 
is recognized to be an autoimmune disease in 
which the insulin producing cells in the pancreas 
are damaged and destroyed by the patient's immune 
system.  This underlying pathophysiology is 
unlikely to be significantly affected by stress, 
in his case related to ACDUTRA.  But the 
patient's diabetes might appear to worsen, 
requiring larger doses of insulin treatment, 
because stress is known to cause transient 
insulin resistance.  Therefore stress may appear 
to aggravate existing diabetes but this effect is 
transient and would be expected to decrease with 
removal or treatment of the stress.  The 
underlying autoimmune disease process is unlikely 
to be significantly and permanently aggravated by 
stress."   

(iii)	For a period of ACDUTRA where diabetes 
mellitus was not found to have preexisted service 
entrance, is it likely, unlikely, or at least as 
likely as not that diabetes mellitus is related 
to any incident of his military service, to 
include in-service stress? 

The medical expert responded by stating that "I 
do not think it likely that for periods of 
ACDUTRA where diabetes mellitus was not found to 
have preexisted service entrance, that stress 
associated with this ACDUTRA had a significant or 
permanent effect on the underlying 
pathophysiology of his diabetes."

With respect to the claims for service connection for 
coronary artery disease and hypertension, the available 
service treatment records are completely negative for 
complaints, findings, or diagnoses of any such disorders.  
The heart and vascular system were normal on June 1967 
examination for enlistment into the National Guard, at which 
time a blood pressure reading of 120/80 was recorded; on 
examination of January 1968, at which time a blood pressure 
reading of 130/64 was recorded; and on examination during 
hospitalization in July and August 1971, at which time a 
blood pressure reading of 106/70 was recorded.  The first 
evidence of coronary artery disease and hypertension was that 
noted in August 1997 Bryan Memorial Hospital records, many 
years post service, at which time the hypertension was noted 
to have had its onset 5 years ago, which is approximately 
1992.  And the Board notes that there was no history, 
findings, or medical opinion relating the coronary artery 
disease or hypertension to the appellant's ACDUTRA or any 
incident thereof.  

In the December 2004 examination, a VA physician reviewed the 
appellant's claims folder, military medical records, and 
post-service medical history which showed a diagnosis of 
diabetes mellitus in 1971, the onset of heart disease in 
1997, and the appellant's father's coronary artery disease at 
the age of 54.  After current examination which showed a 
blood pressure reading of 162/82, the physician diagnosed 
coronary artery disease as a complication of diabetes 
mellitus, and opined that is was not as likely as not that 
service-incurred stress resulted in his diabetes mellitus 
with subsequent complications causing heart disease.  In 
reaching this conclusion, the examiner noted that the 
appellant's timeframe for coronary artery disease secondary 
to longstanding diabetes mellitus was quite clear, as it was 
well known in medical literature that after many years 
diabetes mellitus could certainly cause microvascular disease 
which could easily lead to other end-organ damage.  Thus, he 
opined that it was very likely that the appellant's coronary 
artery disease was secondary to longstanding insulin-
dependent diabetes mellitus, with his family history also 
certainly a risk factor.  

In a November 1998 cardiology evaluation, C. Wilson, M.D., 
noted risk factors for the appellant's coronary artery 
disease to include his age, male sex, and history of 
hypertension and diabetes mellitus, but did not link any 
cardiovascular disease to the appellant's ACDUTRA or any 
incident thereof.  

Finally, the Board notes that, in the February 2005 
statement, Dr. Travis noted the appellant's history of 
atherosclerotic heart disease, hypertension, and diabetes 
mellitus, and opined that the heart disease was a result of 
the diabetes mellitus, and that it was at least as likely as 
not that the appellant's diabetes mellitus, heart disease, 
and hypertension had been aggravated by his National Guard 
service.  

Based on the foregoing, the Board finds that the appellant's 
claims must be denied.  In this case, the medical evidence 
does not show that diabetes mellitus, coronary artery disease 
or hypertension were present in any period of active service 
prior to July 1971.  In addition, the medical evidence does 
not indicate the presence of any heart condition or 
hypertension for many years after 1971.

With respect to the appellant's diabetes mellitus claim, 
because this claim is based on a period of ACDUTRA, the 
appellant must establish that he was disabled from a disease 
or injury incurred or aggravated in the line of duty during 
that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. 
West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  As noted above, unless "Veteran" 
status has been previously established for the period of 
ACDUTRA in question, the evidentiary presumptions--such as 
the presumption of sound condition at entrance to service, 
the presumption of aggravation during service of preexisting 
diseases or injuries which undergo an increase in severity 
during service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are not available to those who 
claim service connection based on a period of ACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  

In this case, the evidence indicates that the appellant's 
diabetes mellitus preexisted his period of ACDUTRA in July 
1971 and was therefore not incurred therein.  The medical 
evidence also indicates that diabetes mellitus was not 
aggravated by the period of ACDUTRA in 1971, to include any 
stress that the appellant may have been under during this 
period.  Specifically, the July 2009 examiner found, with 
respect to aggravation, that the appellant was hospitalized 
shortly after entrance in July 1971, and was treated and 
discharged very quickly.  In addition, the January 2010 
medical expert stated that stress may appear to aggravate 
existing diabetes but this effect is transient and would be 
expected to decrease with removal or treatment of the stress.  
The underlying autoimmune disease process is unlikely to be 
significantly and permanently aggravated by stress.  In this 
regard, the Board observers that temporary or intermittent 
flare-ups of the pre-existing condition during service are 
not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  As the impact that the appellant's in-service stress 
had on his diabetes mellitus was determined to be transient 
without permanent aggravation to the underlying autoimmune 
disease process, the Board finds that the appellant's 
diabetes mellitus was not aggravated by his ACDUTRA. 
 
In this regard, the Board accords great probative value to 
the VA examination reports, as well as the 2010 medical 
expert opinion, as the comments and opinions therein were 
rendered by physicians who reviewed the entire claims folder, 
the appellant's documented military and medical history, and 
all past recorded clinical findings and diagnoses, and 
reached conclusions as to the etiology of the diabetes 
mellitus based on current examination of the appellant and 
consideration and specific discussion of all pertinent 
medical evidence and events reflected in the evidentiary 
record, to include medical literature.  Hence, the Board 
considers these reports to play a decisive role in the 
disposition of the issue of service connection for diabetes 
mellitus, and finds that the most persuasive medical evidence 
that specifically addresses medical etiology and nexus 
militates against the claim for service connection.  See 
Hayes, 5 Vet. App. at 69-70 (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood, 1 Vet. App. at 192-93).  See also 
Guerrieri, 4 Vet. App. at 470-471 (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In addition, the Board finds Dr. Travis' opinion to be of 
little probative value, as his report contains no reasons or 
bases for arriving at this conclusion, and no indication of 
what, if any, records other than his own examinations that he 
reviewed in arriving at such conclusion.  It appears that Dr. 
Travis reached his conclusion merely on the basis of an 
incomplete medical history given by the appellant, without a 
review of his claims folder and the medical records contained 
therein which clearly show the onset of diabetes mellitus 
prior to ACDUTRA in July 1971, and the appellant's uneventful 
return to military duty following military hospital 
evaluation and treatment for the preexisting condition in 
August 1971.  

In addition, the Board finds that the statements from the 11 
individuals do not provide a basis for the grant of service 
connection, inasmuch as in-service treatment of the appellant 
for diabetes mellitus that pre-existed his July 1971 ACDUTRA 
is conceded.  Also, as a layman without the appropriate 
medical training and expertise, the appellant is not 
competent to render a probative opinion on complex medical 
matters such as the etiology of his diabetes mellitus and its 
relationship to his ACDUTRA.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Board acknowledges that the Federal Circuit has 
held that lay testimony could, in certain circumstances, 
constitute competent nexus evidence, see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant 
case, the Board finds that the question regarding the 
potential relationship between diabetes mellitus and in-
service stress to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  Therefore, the Board finds the 
appellant's statements regarding a nexus between his diabetes 
mellitus and period of ACDUTRA to be of little probative 
value as he is not competent to opine on such a complex 
medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, the Board finds that the probative value of the VA 
opinions outweighs the probative value of the appellant's and 
other lay statements.  Consequently, as there is no competent 
and probative evidence linking the appellant's diabetes 
mellitus to his ACDUTRA, to include in-service stress, 
service connection for such disease is not warranted.

With respect to the appellant's coronary artery disease and 
hypertension, the medical evidence indicates that these 
disabilities did not exist until many years after the 
appellant's active service.  Additionally, while the medical 
evidence does indicate that these conditions are likely 
secondary to the appellant's diabetes mellitus, the Board has 
determined that service connection is not warranted for 
diabetes mellitus and, therefore, secondary service-connected 
for these conditions is not available.  Moreover, the record 
contains no other persuasive evidence of a nexus between any 
coronary artery disease or hypertension and the appellant's 
ACDUTRA.  

In this regard, the Board accords no probative value to Dr. 
Travis' opinion that the appellant's National Guard service 
aggravated his heart condition and hypertension, inasmuch as 
that opinion appears to be based on an inaccurate factual 
premise, and a medical opinion based thereon has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461; Swann v. 
Brown, 5 Vet. App. 229, 233; Black v. Brown, 5 Vet. App. 179, 
180.  In this regard, it appears that Dr. Travis did not have 
the complete facts in front of him at the time he rendered 
his opinion.  Specifically, the record shows that the 
appellant's cardiovascular disease, to include hypertension, 
did not begin until many years following his discharge from 
all military service in 1971, with hypertension initially 
appearing in 1992 and coronary artery disease in 1997.  Thus, 
any cardiovascular disease such as coronary artery disease 
and hypertension could not have been "aggravated" by 
military service that took place many years prior to its 
onset.

In addition to the medical evidence of record, the Board also 
has considered the appellant's assertions in connection with 
the claims on appeal.  However, as a layman without the 
appropriate medical training and expertise, the appellant is 
not competent to render a probative opinion on complex 
medical matters such as whether there is a medical nexus 
between any currently diagnosed cardiovascular disease and/or 
hypertension and his ACDUTRA.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Board acknowledges that the Federal Circuit has 
held that lay testimony could, in certain circumstances, 
constitute competent nexus evidence, see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant 
case, the Board finds that the question regarding the 
potential relationship between cardiovascular disease and/or 
hypertension and ACDUTRA to be complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide 
evidence as to more complex medical questions).  Therefore, 
the Board finds the appellant's statements regarding a nexus 
between his cardiovascular disease and/or hypertension and 
period of ACDUTRA to be of little probative value as he is 
not competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In this regard, the Board accords more 
probative weight to the medical evidence showing that the 
appellant's coronary artery disease and hypertension are 
secondary to his diabetes mellitus.  Consequently, as there 
is no competent and probative evidence linking the 
appellant's cardiovascular disease and hypertension to his 
ACDUTRA, service connection for such diseases is not 
warranted.

For all the foregoing reasons, the Board finds that the 
claims for service connection for diabetes mellitus, coronary 
artery disease, and hypertension must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

The Board finds that the appellant is not entitled to a TDIU 
as he is not currently service-connected for any disability.  
In light of this fact, his claim for a TDIU lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

A TDIU is denied.


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


